Appeal from an order of the Supreme Court, Monroe County (David D. Egan, J.), entered May 14, 2004. The order dismissed the petition, by which petitioner sought visitation with his grandchildren.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly dismissed the petition, by which petitioner sought visitation with his grandchildren (see generally Domestic Relations Law § 72 [1]; Matter of Emanuel S. v Joseph E., 78 NY2d 178, 181-183 [1991]) over the objections of respondent, the children’s mother. The evidence adduced at the hearing on the petition established that there is no existing relationship between the children and petitioner, *887their paternal grandfather, and that there is deep animosity between petitioner and respondent (see Matter of Eggleton v Clark, 11 AD3d 459, 460-461 [2004]; Matter of Ziarno v Ziarno, 285 AD2d 793, 794-796 [2001], lv denied 97 NY2d 605 [2001]; Matter of Wenskoski v Wenskoski, 266 AD2d 762, 763-764 [1999]; see also Matter of Wilson v McGlinchey, 2 NY3d 375, 381-382 [2004]). We have considered petitioner’s remaining contentions and conclude that they are without merit. Present—Scudder, J.P, Kehoe, Smith, Pine and Hayes, JJ.